Case: 21-60551    Document: 00516298928       Page: 1    Date Filed: 04/28/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 28, 2022
                               No. 21-60551                       Lyle W. Cayce
                             Summary Calendar                          Clerk


   Charles L. Stringer,

                                                        Plaintiff—Appellant,

                                    versus

   John Downy, Former United States Assistant Attorney General; Jim
   Hood, Mississippi Attorney General; Marshall Fisher, Former
   Mississippi Highway Patrol Commissioner; Herb Frierson, Former
   Commissioner of Revenue; Gerald Host, President of Trustmark Bank;
   Willie Mosley, Special Agent Mississippi Department of Revenue; Ed
   Peters, Former Hinds County District Attorney, Mississippi; Unknown
   Drug Agent,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:21-CV-257


   Before Elrod, Oldham, and Wilson, Circuit Judges.
Case: 21-60551      Document: 00516298928           Page: 2   Date Filed: 04/28/2022

                                     No. 21-60551


   Per Curiam:*
          Charles L. Stringer seeks leave to proceed in forma pauperis (IFP) on
   appeal from the dismissal of his lawsuit as frivolous and for failure to state
   a claim.   By such motion, Stringer is challenging the district court’s
   certification that any appeal would not be taken in good faith because, for the
   reasons stated in the order of dismissal, he presents no nonfrivolous appellate
   issue. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Before this court, Stringer asserts that he is financially eligible to
   proceed IFP and that his appeal is brought in good faith. He conclusionally
   restates his claims that the defendants conspired to defraud him and violate
   his rights under, among other things, the Racketeer Influenced and Corrupt
   Organizations Act, the Hobbs Act, and the Fourteenth Amendment.
   However, he briefs no argument addressing the district court’s conclusion
   that his allegations were frivolous, incomprehensible, and insufficient to state
   a cognizable claim. He has therefore abandoned any challenge to the reasons
   for the district court’s dismissal. See Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          Stringer, who originally filed his lawsuit in the district court for the
   District of Columbia, asserts that the district court erred by not staying the
   instant proceedings while he appealed the D.C. court’s order transferring his
   complaint for improper venue. Stringer renews his request to add a claim
   under the D.C. Whistleblower Protection Act in order to establish
   jurisdiction in the D.C. court. He further argues that the district court erred
   in failing to grant him a temporary restraining order and preliminary
   injunction. He raised these arguments for the first time in his Federal Rule



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-60551       Document: 00516298928           Page: 3     Date Filed: 04/28/2022




                                      No. 21-60551


   of Civil Procedure 59(e) motion, which the district court denied, noting that
   such motions were not the proper vehicle for presenting new arguments. See
   U.S. Bank Nat. Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 426 (5th Cir.
   2014). For that reason, this court will not consider the arguments. To the
   extent that Stringer further asserts that the district court erred in dismissing
   his complaint without giving him the opportunity to provide a more definite
   statement of his claims against the defendants, the argument will not be
   considered as it is raised for the first time on appeal. See Leverette v. Louisville
   Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          The instant appeal is without arguable merit and is thus frivolous. See
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is
   frivolous, the motion to proceed IFP is denied, and the appeal is dismissed.
   See Baugh, 117 F.3d at 202; 5th Cir. R. 42.2.
          As the district court noted, Stringer was previously warned that the
   pursuit of repetitive or frivolous actions would invite the imposition of
   sanctions. See Stringer v. Barnett, 303 F. App’x 244 (2008). Because he has
   failed to heed that warning, Stringer is ordered to pay a sanction of $100 to
   the clerk of court, and he is barred from filing any pleading in this court or
   any court subject to this court’s jurisdiction until the sanction is paid in full,
   unless he obtains leave of the court in which he seeks to file such pleading.
   Stringer is once again warned that the filing of repetitive or frivolous
   pleadings in this court or any court subject to this court’s jurisdiction could
   result in additional sanctions. He is directed to review all pending matters
   and move to dismiss any that are frivolous, repetitive, or otherwise abusive.
          MOTION            DENIED;             APPEAL       DISMISSED             AS
   FRIVOLOUS; SANCTION IMPOSED; SANCTION WARNING
   ISSUED.




                                            3